Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant’s arguments, filed 12/16/20, under USC 103 have been fully considered moot in view of new ground(s) of rejection in view of Hayes-Roth, Horvitz, and Tran (US 6,070,140).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 9, 11-12, 17-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayes-Roth (US 2003/0028498) in view of Horvitz (US 2009/0037398) and Tran (US 6,070,140)
Hayes-Roth discloses:
1, 21, 27. A user interface device comprising: 
an audio input port configured to receive a natural language input sufficient to determine at least one of a topic of interest to a user and a query by a user (“The expert sales agent would communicate with the customer in natural language dialogue. This dialogue may be exchanged via various interface input/output (I/O) technologies, including but not limited to text, speech/voice/audio, and graphics/images modalities”, 0041; 0184; 0505; “The dialogue may be mixed-initiative, i.e., either the customer or the expert agent may spontaneously initiate a specific dialogue topic at any time. For example, at various times in the interaction, the agent might initiate a topic by offering a comment or question”, 0042; “enable interaction between an Agent and a user, for example: phone, PDA, voice, vision, TV”, 0755, 0006); 
a communication port “configured to” communicate (as opposed to actually communicating) with a communication network comprising the internet (0006, 0011, 0166-0167, 0755); 
at least one processor “configured to” 
process the oral command to selectively start up the user interface device from a low power consumption mode in which data from the input port is not communicated through the communication port, to a non-low power consumption mode in which data from the input port is communicated through the communication port (see Tran);
communicate a representation of the natural language input received through the input port through the communication port to a remote automated data processing system (“The expert sales agent would communicate with the customer in natural language dialogue. This dialogue may be exchanged via various interface input/output (I/O) technologies, including but not limited to text, speech/voice/audio, and graphics/images modalities”, 0041; 0184; 0505; “enable interaction between an Agent and a user, for example: phone, PDA, voice, vision, TV”, 0755, 0006), 
	analyze the natural language input to determine the at least one of the topic of interest and the query (e.g., “The dialogue may be mixed-initiative, i.e., either the customer or the expert agent may spontaneously initiate a specific dialogue topic at any time. For example, at various times in the interaction, the agent might initiate a topic by offering a comment or question such as: "May I help you?"”, 0042, 0056, 0798, or see Horvitz);
	generate a search request for a database through the internet based on the at least one of the topic of interest and the query (0042, 0056, 0798, or see Horvitz),
	receive at least one response from the database through the communication port selectively dependent on the search request,	
(Hayes-Roth discloses “present invention operates over a computer network such as an intranet or the Internet utilizing topic at any time. For example, at various times in the interaction, the agent might initiate a topic by offering a comment or question such as: "May I help you?" "Are you finding everything you need?" "Would you like me to hold that for you?" "I would love to show you another product-name.", “Conversely, the customer may initiate a topic by requesting or particular types of assistance or commenting on a product or a desire”, 0042) and the query (“what do you have on sale today?", 0042; “human-like customizable expert agent capable of having personalized conversational interactions with human users. The customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences in a variety of contexts”, “The customizable expert agent can act as a sales agent or a course coach and may proactively initiate a conversation with the user at any time”, abstract; “enable conversational as well as other sorts of interactions between the customizable expert agent and real people. The customizable expert agent can operate over a local or global computer network, over a wireless network, or locally on a computer or a computer-enabled device”, 0004; “The conversations with human users in natural language dialogue, capable of observing and learning about the users from the conversations and interactions, and capable of building a continuing relationship with each user”, 0015), said response being responsive to prior inputs from the user (“expert agent, much like its human counterpart, learns about a customer's interaction style and preferences through observation and conversation. It then personalizes its services accordingly”, 0046, 0048, 0050); and 
at least one output port configured to present the natural language output, for audibly conveying the output to the user (“The expert sales agent would communicate with the customer in natural language dialogue. This dialogue may be exchanged via various interface input /output (I/O) technologies, including but not limited to text, speech/voice/audio, and graphics/images modalities”, 0041; “The user interface for STOW may optionally be designed to include software plug-ins, for example to provide animation or voice for the Coach or to enable certain types of learning objects in a particular application”, 0121, 0500, 0755).

determine a context of the spoken natural language input based on at least prior spoken natural language inputs from the user, representing a conversation about the at least one of the topic of interest to the user and the query;
	select information from the at least one response in a context-sensitive manner; and 
formulate a response from the selected information as a contextually-appropriate interactive natural language output, selectively dependent on the determined context; 
shut down up the user interface device from a non-low power consumption mode in which data from the input port is communicated through the communication port to a low power consumption mode in which data from the input port is not communicated through the communication port (see Tran); and
at least one output port configured to present the natural language output, for audibly conveying the contextually-appropriate interactive natural language output to the user.

Horvitz teaches topic of interest and the query (the topic of the query, 0010, 0039), determine a context of the spoken natural language input (“The system includes a natural language processor that parses queries into observable linguistic features and embedded semantic components that can be employed based on at least prior spoken natural language inputs from the user, representing a conversation about the at least one of the topic of interest to the user and the query (“during a learning phase, queries, drawn from a log of interactions of users with a server, are processed by a natural language processor (NLP) system. The NLP system decomposes and parses queries into a set of linguistic distinctions including, but not limited to, distinctions as parts of speech, logical forms, etc. The distinctions are considered together with the high-level informational goals obtained from human taggers in the process of building predictive models”, 0009);
	select information from the at least one response in a context-sensitive manner (“the number, type and location of noun phrases and adjectival phrases determined by the natural language processor 116 may be employed to access one or more decision trees in the inference model 160 to predict informational goals. Such high level informational goals can include, but are not limited to, information need, information coverage(s) desired by the user, information coverage that an expert would provide, the inferred age of the user, the topic of the query and the focus of the query. ”, 0039-0041; “The system 100 can also include a learning system 150 that accepts as inputs selected data and/or selected queries from an input query query log) to produce the inference model 160. Queries from the query log 140 may be passed to the learning system via the natural language processor 116. The natural language processor 116 can parse queries from the query log 140 into parts that can be employed in learning to predict informational goals. The parts may also be referred to as "observable linguistic features".”, 0044); and 
formulate a response from the selected information as a contextually-appropriate interactive natural language output, selectively dependent on the determined context (“The results of analyzing such high-level informational goals (e.g., inferring age of user) can thus be employed to facilitate more intelligently and thus more precisely and/or accurately retrieving information via, for example, guided search and retrieval, post -search filtering and/or composition of new text from one or more other text sources. By way of illustration, and not limitation, if the age of a user is inferred as being under thirteen, then a first set of resources may be searched and/or a first post -search filter may be employed.”, 0040); and
at least one output port configured to present the natural language output, for audibly conveying the contextually-appropriate interactive natural language output to the user (“The results of analyzing such high-level informational goals (e.g., inferring age of user) can thus be employed to facilitate filtering and/or composition of new text from one or more other text sources. By way of illustration, and not limitation, if the age of a user is inferred as being under thirteen, then a first set of resources may be searched and/or a first post-search filter may be employed. For example, an encyclopedia designed for children may be searched and an eight letter post-search word size filter may be employed. By way of further illustration, if the age of a user is inferred as being between thirty and forty, then a second set of resources (e.g., regular adult encyclopedia) may be searched and a second post-search filter (e.g., word sizes up to fourteen letters) may be employed”, 0040; “the inference engine 112 may adapt processes employed in generating an inference, and may further adapt search and retrieval processes and/or post-search filtering processes to provide a closer fit between returned information and desired coverage.”, 0047; “In addition to the monitor, a computer typically includes other peripheral output devices (not shown), such as speakers,”, 0090).
Tran teaches shut down up the user interface device from a non-low power consumption mode in which data from the input port is communicated through the communication port to a low power consumption mode in which data from the input port is not communicated through the communication port (“The computer system includes a speech transducer for capturing speech; a low-energy consuming power-up indicator coupled to said speech transducer, said power-up indicator detecting speech directed at said speech transducer and asserting a wake-up signal to a powered-down processor; and a voice recognizer coupled to said speech transducer and said wake-up signal, said voice recognizer waking up from the power-down mode when said wake-up signal is asserted.”, abstract; “”, C5, L30-19)
It would have been obvious to combine the references at time of filing because they are in the same field of endeavor and outputting contextually-appropriate interactive allows for better ranking of the generated search results in an age appropriate way.  Mobile devices have been using sleep mode for decades and by activating a device to wake up it saves energy.2. The user interface device of claim 1, wherein the natural language output is presented according to an associated user mood, which is determined depending on at least one of the spoken natural language input, said at least one of the topic of interest and the query, and the determined context (“Each customizable expert agent is preferably a computer-controlled improvisational character having distinct personality, moods, and other life-like qualities”, abstract; 
search and retrieval, post -search filtering and/or composition of new text from one or more other text sources. By way of illustration, and not limitation, if the age of a user is inferred as being under thirteen, then a first set of resources may be searched and/or a first post -search filter may be employed.”, 0040”; “the number, type and location of noun phrases and adjectival phrases determined by the natural language processor 116 may be employed to access one or more decision trees in the inference model 160 to predict informational goals. Such high level informational goals can include, but are not limited to, information need, information coverage(s) desired by the user, information coverage that an expert would provide, the inferred age of the user, the topic of the query and the focus of the query.”, 0039-0041).3. The user interface device of claim 1, wherein the input port is “configured to” receive audio information from the user while distant from a microphone (“customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and PDA)”, 0006; 0018, 0022; “interface for STOW may optionally be designed to include software plug-ins, for example to provide animation or voice for the Coach”, 0121; “voice software permitting the Learner to input natural language dialogue”, 0505; “Substituting alternative platforms, channels, or media to enable interaction between an Agent and a user, for example: phone, PDA, voice, vision, TV, robots, etc.”, 0755).4. The user interface device of claim 1, wherein the input port a portion of said at least one processor sufficient to process the oral command to selectively start up the user interface device, the communication port, and said at least one audio output port are together implemented in a mobile communication device, and the audio input port receives a signal from a microphone of the mobile communication device (“customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences in a variety of contexts”, abstract; (“phones and personal digital assistant PDA)”, 0006; 0018, 0022; “interface for STOW may optionally be designed to include software plug-ins, for example to provide animation or voice for the Coach”, 0121; “voice software PDA, voice, vision, TV, robots, etc.”, 0755). 
Tran teaches shut down up the user interface device from a non-low power consumption mode in which data from the input port is communicated through the communication port to a low power consumption mode in which data from the input port is not communicated through the communication port (“The computer system includes a speech transducer for capturing speech; a low-energy consuming power-up indicator coupled to said speech transducer, said power-up indicator detecting speech directed at said speech transducer and asserting a wake-up signal to a powered-down processor; and a voice recognizer coupled to said speech transducer and said wake-up signal, said voice recognizer waking up from the power-down mode when said wake-up signal is asserted.”, abstract; “”, C5, L30-19).5. The user interface device of claim 1, wherein said at least one processor is “configured to” respond to a request for an interactive communication channel in the spoken natural language input, to automatically initiate the interactive communication channel through the communication port (0014-0015, 0017, 0027, 0040-0041, 0505, 0785; “customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences in a variety of contexts”, abstract; (“phones and personal digital assistant PDA)”, 0006; 0018, 0022; “interface for STOW may optionally be designed to include software plug-ins, for example to provide animation or voice for the Coach”, 0121; “voice software permitting the Learner to input natural language dialogue”, 0505; “Substituting alternative platforms, channels, or media to enable interaction between an Agent and a user, for example: phone, PDA, voice, vision, TV, robots, etc.”, 0755).6. The user interface device of claim 1, wherein the user interface device further comprises a geolocation receiver, and the at least one processor is “configured to” have at least one mode of operation (as opposed to actually having a mode of operation), in which a geolocation of the user interface device is communicated through the communication port and wherein the response is dependent on the communicated geolocation (media to enable interaction between an Agent and a user, for example: phone, PDA, voice, vision, TV, robots, etc.”, 0755;  "intelligent" or "smart" digital characters created and developed to interact on various levels with human users for a variety of purposes would be particularly beneficial to  -location electronic kiosks and automatic teller machines (ATM), and consumer electronic devices, such as phones and personal digital assistant (PDA).”, 0006; Horvitz: “geolocation receiver”, 0041).  It is obvious for internet/TCP/IP devices to know of the location of devices based on at least the country codes in the protocols and PDAs and/or mobile devices commonly comprise of GPS to locate users and comply with protocols.
7. The user interface device of claim 1 further comprising a display in the user interface device, wherein a portion of said at least one automated processor in the user interface device is “configured to” control the display to produce an avatar which selectively corresponds to the response (“The customizable expert agents of the present invention, each with its distinctive personality, mood, manner of interaction, and other life-like qualities, such as normal variability, idiosyncrasies, and irregularities in behavior, also can offer humanized interactions”, 0005; 
“customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences agent is preferably a computer-controlled improvisational character having distinct personality, moods, and other life-like qualities”, abstract; 
“an animated character might assist a bank customer in completing an electronic transaction at an ATM, help a shopper to purchase toys and books, etc., at a web site, or train a new manager on skills for delivering effective employee feedback. In the present application, the term "user" generally refers to a broad class of consumers, students, employees, business customers, business partners, and any category of people who might have occasion to interact with a virtual character”, 0006; “primary object of the present invention is to provide a human-like computer-based customizable expert agent. The customizable expert agent proactively interacts with, coaches, and otherwise assists human users/customers/learners much like human expert agents.”, 0014-0015).9. The user interface device of claim 1, wherein said at least one processor user interface device is “configured to” recognize speech (0014-0015, 0017, 0027, 0040-0041, 0505, 0785; “customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences PDA)”, 0006; 0018, 0022; “interface for STOW may optionally be designed to include software plug-ins, for example to provide animation or voice for the Coach”, 0121; “voice software permitting the Learner to input natural language dialogue”, 0505; “Substituting alternative platforms, channels, or media to enable interaction between an Agent and a user, for example: phone, PDA, voice, vision, TV, robots, etc.”, 0755).11. The user interface device of claim 1, wherein said at least one processor is configured to automatically generate a user profile based on at least one prior interaction of the user (0046, 0048; “expert agent remembers what purchases the customer has made on a previous visit”, 0048; “profile data”, 0147, 0163, 0170-0176; “user profile databases”, 0179, 0181; “produce coaching content that is personalized to the particular situation and learning history of the Learner”, 0189).12. The user interface device of claim 1, further a comprising at least one of a satellite TV, cable TV, and digital TV receiver, and an image output port for driving an external image display device proximate to the user with media from the at least one of the satellite TV, cable TV, and digital TV receiver (0014-0015, 0017, 0027, 0040-0041, 0505, 0785; “customizable natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences in a variety of contexts”, abstract; “phones and personal digital assistant PDA)”, 0006; 0018, 0022; “interface for STOW may optionally be designed to include software plug-ins, for example to provide animation or voice for the Coach”, 0121; “voice software permitting the Learner to input natural language dialogue”, 0505; “Substituting alternative platforms, channels, or media to enable interaction between an Agent and a user, for example: phone, PDA, voice, vision, TV, robots, etc.”, 0755; 
Horvitz: “A user may enter commands and information into the computer 1112 through a keyboard 1148 and a pointing device, such as a mouse 1150. Other input devices (not shown) may include a microphone, an IR remote control, a joystick, a game pad, a satellite dish, a scanner, or the like”, 0090).16. The user interface device of claim 1, wherein the communication network is connected to the Internet (“present invention operates over a computer network such as an intranet or the Internet utilizing client-server technologies”, abstract, 0006, 0011, 0135, 0166-7).17. The user interface device of claim 1, wherein the communication network comprises a wireless network (“The customizable expert agent can operate over a local or global computer network, over a wireless network, or locally on a computer or a computer-enabled device. It has application-independent expertise and can be given application-specific expertise. It is capable of interacting with human users/learners/customers/trainees utilizing both types of expertise, much like a human expert agent”, 0004; “phones and personal digital assistant PDA)”, 0006; 0018, 0022; “interface for STOW may optionally be designed to include software plug-ins, for example to provide animation or voice for the Coach”, 0121; “voice software permitting the Learner to input natural language dialogue”, 0505; “Substituting alternative platforms, channels, or media to enable interaction between an Agent and a user, for example: phone, PDA, voice, vision, TV, robots, etc.”, 0755).18. The user interface device of claim 1, wherein at least a portion of the communication network is a WiFi network (“The customizable expert agent can operate over a local or global computer network, over a wireless network, or locally on a computer or a computer-enabled device. It has application-independent expertise and can be given application-specific expertise. It is capable of interacting with human .19. The user interface device of claim 1, wherein the spoken natural language input receives spoken language from a microphone within a device selected from the group consisting of a smartphone, a tablet, a laptop and a PDA (e.g., cameras in PDAs/phones or “The customizable expert agents of the present invention, each with its distinctive personality, mood, manner of interaction, and other life-like qualities, such as normal variability, idiosyncrasies, and irregularities in behavior, also can offer humanized interactions”, 0005; 
“customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences in a variety of contexts. Each customizable expert agent is preferably a computer-controlled improvisational character having distinct personality, moods, and other life-like qualities”, abstract; 
“an animated character might assist a bank customer in completing an electronic transaction at an ATM, help a shopper to purchase toys and books, etc., at a web site, or train a new manager on skills for delivering effective employee feedback. In the present application, the term "user" generally refers to a agent. The customizable expert agent proactively interacts with, coaches, and otherwise assists human users/customers/learners much like human expert agents.”, 0014; 
Horvitz: “A user may enter commands and information into the computer 1112 through a keyboard 1148 and a pointing device, such as a mouse 1150. Other input devices (not shown) may include a microphone, an IR remote control, a joystick, a game pad, a satellite dish, a scanner, or the like”, 0090).21. A user interface method, comprising: receiving audio information comprising a natural language input of at least one of a topic of interest to a user and a query by a user (“The expert sales agent would communicate with the customer in natural language dialogue. This dialogue may be exchanged via various interface input/output (I/O) technologies, including but not limited to text, speech/voice/audio, and graphics/images modalities”, 0041; 0184; 0505; “The dialogue may be mixed-initiative, i.e., either the customer or the expert agent may spontaneously initiate a specific dialogue topic at any time. topic by offering a comment or question”, 0042; “enable interaction between an Agent and a user, for example: phone, PDA, voice, vision, TV”, 0755, 0006) 
communicating processed information representing the natural language input to a remote automated data processing system (“present invention operates over a computer network such as an intranet or the Internet utilizing client-server technologies”, abstract, 0006, 0011, 0135, 0166-70041-0042, 0755); 
receiving a response from the remote automated data processing system responsive to the communicated processed information and being responsive to at least one prior input from the user (0046, 0048; “expert agent remembers what purchases the customer has made on a previous visit”, 0048; “profile data”, 0147, 0163, 0170-0176; “user profile databases”, 0179, 0181; “produce coaching content that is personalized to the particular situation and learning history of the Learner”, 0189); and presenting a natural language response, dependent on the response from the remote automated data processing system, conveying at least one of information about the topic of interest to the user and a response to the query by the user (0014-0015, 0017, 0027, 0040-0041, 0505, 0785; “customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create PDA)”, 0006; 0018, 0022; “interface for STOW may optionally be designed to include software plug-ins, for example to provide animation or voice for the Coach”, 0121; “voice software permitting the Learner to input natural language dialogue”, 0505; “Substituting alternative platforms, channels, or media to enable interaction between an Agent and a user, for example: phone, PDA, voice, vision, TV, robots, etc.”, 0755
(“The expert sales agent would communicate with the customer in natural language dialogue. This dialogue may be exchanged via various interface input /output (I/O) technologies, including but not limited to text, speech/voice/audio, and graphics/images modalities”, 0041; “The user interface for STOW may optionally be designed to include software plug-ins, for example to provide animation or voice for the Coach or to enable certain types of learning objects in a particular application”, 0121, 0500, 0755).
Hayes-Roth fails to particularly call for 
determine a context of the spoken natural language input based on at least prior spoken natural language inputs from the user, representing a conversation about the at least one of the topic of interest to the user and the query;
	select information from the at least one response in a context-sensitive manner; and 
formulate a response from the selected information as a contextually-appropriate interactive natural language output, selectively dependent on the determined context; and
at least one output port configured to present the natural language output, for audibly conveying the contextually-appropriate interactive natural language output to the user.
Horvitz teaches determine a context of the spoken natural language input (“The system includes a natural language processor that parses queries into observable linguistic features and embedded semantic components that can be employed to retrieve the conditional probabilities from the inference model”, abstract) based on at least prior spoken natural language inputs from the user, representing a conversation about the at least one of the topic of interest to the user and the query (“during a learning phase, queries, drawn from a log of interactions of users with a server, are processed by a natural language processor (NLP) system. The NLP system decomposes and parses queries into a set of linguistic distinctions including, but not limited to, distinctions as parts of speech, logical forms, etc. The distinctions are considered together with the high-level informational goals obtained from human taggers in the process of building predictive models”, 0009);
	select information from the at least one response in a context-sensitive manner (“the number, type and location of noun phrases and adjectival phrases determined by the natural language processor 116 may be employed to access one or more decision trees in the inference model 160 to predict informational goals. Such high level informational goals can include, but are not limited to, information need, information coverage(s) desired by the user, information coverage that an expert would provide, the inferred age of the user, the topic of the query and the focus of the query. ”, 0039-0041; “The system 100 can also include a learning system 150 that accepts as inputs selected data and/or selected queries from an input query log 140 (hereinafter the query log) to produce the inference model 160. Queries from the query log 140 may be passed to the learning system via the natural language processor 116. The natural language processor 116 can parse queries from the query log 140 into parts that can be employed in learning to predict informational goals. The parts may also be referred to as "observable linguistic features".”, 0044); and 
formulate a response from the selected information as a contextually-appropriate interactive natural language output, selectively dependent on the determined context (“The results of analyzing such high-level informational goals (e.g., inferring age of user) can thus be employed to facilitate more search and retrieval, post -search filtering and/or composition of new text from one or more other text sources. By way of illustration, and not limitation, if the age of a user is inferred as being under thirteen, then a first set of resources may be searched and/or a first post -search filter may be employed.”, 0040); and
at least one output port configured to present the natural language output, for audibly conveying the contextually-appropriate interactive natural language output to the user (“The results of analyzing such high-level informational goals (e.g., inferring age of user) can thus be employed to facilitate more intelligently and thus more precisely and/or accurately retrieving information via, for example, guided search and retrieval, post-search filtering and/or composition of new text from one or more other text sources. By way of illustration, and not limitation, if the age of a user is inferred as being under thirteen, then a first set of resources may be searched and/or a first post-search filter may be employed. For example, an encyclopedia designed for children may be searched and an eight letter post-search word size filter may be employed. By way of further illustration, if the age of a user is inferred as being between thirty and forty, then a second set of resources (e.g., regular adult encyclopedia) may be searched and a second post-filter (e.g., word sizes up to fourteen letters) may be employed”, 0040; “the inference engine 112 may adapt processes employed in generating an inference, and may further adapt search and retrieval processes and/or post-search filtering processes to provide a closer fit between returned information and desired coverage.”, 0047; “In addition to the monitor, a computer typically includes other peripheral output devices (not shown), such as speakers,”, 0090).
It would have been obvious to combine the references at time of filing because they are in the same field of endeavor and outputting contextually-appropriate interactive allows for better ranking of the generated search results in an age appropriate way.22. The method of claim 21, further comprising generating the natural language response according to an user mood (e.g., cameras in PDAs/phones or “The customizable expert agents of the present invention, each with its distinctive personality, mood, manner of interaction, and other life-like qualities, such as normal variability, idiosyncrasies, and irregularities in behavior, also can offer humanized interactions”, 0005; 
“customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences agent is preferably a computer-controlled improvisational character having distinct personality, moods, and other life-like qualities”, abstract; 
“an animated character might assist a bank customer in completing an electronic transaction at an ATM, help a shopper to purchase toys and books, etc., at a web site, or train a new manager on skills for delivering effective employee feedback. In the present application, the term "user" generally refers to a broad class of consumers, students, employees, business customers, business partners, and any category of people who might have occasion to interact with a virtual character”, 0006; “primary object of the present invention is to provide a human-like computer-based customizable expert agent. The customizable expert agent proactively interacts with, coaches, and otherwise assists human users/customers/learners much like human expert agents.”, 0014).23. The method of claim 21, further comprising presenting the natural language response according to an associated user mood, which is varied depending on at least one of the audio information input, said at least one of the topic of interest and the query, and the received response (e.g., cameras in PDAs/phones or “The customizable expert agents of the present 
“customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences in a variety of contexts. Each customizable expert agent is preferably a computer-controlled improvisational character having distinct personality, moods, and other life-like qualities”, abstract; 
“an animated character might assist a bank customer in completing an electronic transaction at an ATM, help a shopper to purchase toys and books, etc., at a web site, or train a new manager on skills for delivering effective employee feedback. In the present application, the term "user" generally refers to a broad class of consumers, students, employees, business customers, business partners, and any category of people who might have occasion to interact with a virtual character”, 0006; “primary object of the present invention is to provide a human-like computer-based customizable expert agent. The customizable expert agent proactively interacts with, coaches, and otherwise assists human users/customers/learners much like human expert agents.”, 0014).24. The method of claim 21, further comprising determining within the natural language input a user request for initiation of an interactive voice communication channel, and automatically initiating the requested interactive voice communication channel (e.g., cameras in PDAs/phones or “The customizable expert agents of the present invention, each with its distinctive personality, mood, manner of interaction, and other life-like qualities, such as normal variability, idiosyncrasies, and irregularities in behavior, also can offer humanized interactions”, 0005; 
“customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences in a variety of contexts. Each customizable expert agent is preferably a computer-controlled improvisational character having distinct personality, moods, and other life-like qualities”, abstract; 
“an animated character might assist a bank customer in completing an electronic transaction at an ATM, help a shopper to purchase toys and books, etc., at a web site, or train a new manager on skills for delivering effective employee feedback. In the present application, the term "user" generally refers to a broad class of consumers, students, employees, business customers, business partners, and any category of people who agent. The customizable expert agent proactively interacts with, coaches, and otherwise assists human users/customers/learners much like human expert agents.”, 0014-0015).25. The method of claim 21, further comprising controlling a display to present an avatar associated with the natural language response, depending on the received response from the remote automated data processing system (“The customizable expert agents of the present invention, each with its distinctive personality, mood, manner of interaction, and other life-like qualities, such as normal variability, idiosyncrasies, and irregularities in behavior, also can offer humanized interactions”, 0005; 
“customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences in a variety of contexts. Each customizable expert agent is preferably a computer-controlled improvisational character having distinct personality, moods, and other life-like qualities”, abstract; 
animated character might assist a bank customer in completing an electronic transaction at an ATM, help a shopper to purchase toys and books, etc., at a web site, or train a new manager on skills for delivering effective employee feedback. In the present application, the term "user" generally refers to a broad class of consumers, students, employees, business customers, business partners, and any category of people who might have occasion to interact with a virtual character”, 0006; “primary object of the present invention is to provide a human-like computer-based customizable expert agent. The customizable expert agent proactively interacts with, coaches, and otherwise assists human users/customers/learners much like human expert agents.”, 0014).26. The method of claim 21, further comprising automatically generating a user profile based on at least one prior user input or prior user action (0046, 0048; “expert agent remembers what purchases the customer has made on a previous visit”, 0048; “profile data”, 0147, 0163, 0170-0176; “user profile databases”, 0179, 0181; “produce coaching content that is personalized to the particular situation and learning history of the Learner”, 0189).27. A user interface method, comprising: 
receiving audio information comprising a natural language input of information sufficient to determine at least one of a topic of interest to a user and a query by a user (“The expert sales agent would communicate with the customer in natural language dialogue. This dialogue may be exchanged via various interface input/output (I/O) technologies, including but not limited to text, speech/voice/audio, and graphics/images modalities”, 0041; 0184; 0505; “The dialogue may be mixed-initiative, i.e., either the customer or the expert agent may spontaneously initiate a specific dialogue topic at any time. For example, at various times in the interaction, the agent might initiate a topic by offering a comment or question”, 0042; “enable interaction between an Agent and a user, for example: phone, PDA, voice, vision, TV”, 0755, 0006); 
recognizing at least one user gesture (“customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences in a variety of contexts”, abstract; 0015, 0184, 0505); 
processing received audio information and recognized gesture with at least one processor (“customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and ; 
communicating a message to a remote automated data processing system, said information representing at least one of the natural language input, a topic of interest to the user, and a query by the user (“present invention operates over a computer network such as an intranet or the Internet utilizing client-server technologies”, abstract, 0006, 0011, 0135, 0166-70041-0042, 0755;  “The dialogue may be mixed-initiative, i.e., either the customer or the expert agent may spontaneously initiate a specific dialogue topic at any time. For example, at various times in the interaction, the agent might initiate a topic by offering a comment or question such as: "May I help you?" "Are you finding everything you need?" "Would you like me to hold that for you?" "I would love to show you anotherproduct-name.", “Conversely, the customer may initiate a topic by requesting or particular types of assistance or commenting on a product or a desire”, 0042) and the query (“what do you have on sale today?", 0042; “human-like customizable expert agent capable of having personalized conversational interactions with human users. The customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences in a variety of contexts”, “The customizable expert agent can conversation with the user at any time”, abstract; “enable conversational as well as other sorts of interactions between the customizable expert agent and real people. The customizable expert agent can operate over a local or global computer network, over a wireless network, or locally on a computer or a computer-enabled device”, 0004; “The customizable expert agent of the present invention is an intelligent computer-controlled digital character having improvisational and proactive behaviors as well as customizable expert knowledge, capable of proactive and interactive conversations with human users in natural language dialogue, capable of observing and learning about the users from the conversations and interactions, and capable of building a continuing relationship with each user”, 0015); 
receiving a response from the remote automated data processing system responsive to the message (“present invention operates over a computer network such as an intranet or the Internet utilizing client-server technologies”, abstract, 0006, 0011, 0135, 0166-70041-0042, 0755;  “The dialogue may be mixed-initiative, i.e., either the customer or the expert agent may spontaneously initiate a specific dialogue topic at any time. For example, at various times in the interaction, the agent might initiate a topic by offering a comment or question such topic by requesting or particular types of assistance or commenting on a product or a desire”, 0042) and the query (“what do you have on sale today?", 0042; “human-like customizable expert agent capable of having personalized conversational interactions with human users. The customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences in a variety of contexts”, “The customizable expert agent can act as a sales agent or a course coach and may proactively initiate a conversation with the user at any time”, abstract; “enable conversational as well as other sorts of interactions between the customizable expert agent and real people. The customizable expert agent can operate over a local or global computer network, over a wireless network, or locally on a computer or a computer-enabled device”, 0004; “The customizable expert agent of the present invention is an intelligent computer-controlled digital character having improvisational and proactive behaviors as well as customizable expert knowledge, capable of proactive and interactive conversations with human users in natural language dialogue, capable of observing and learning about the conversations and interactions, and capable of building a continuing relationship with each user”, 0015),; and 
presenting a natural language response, selectively dependent on the response from the remote automated data processing system, and the gesture (abstract; “The expert sales agent would communicate with the customer in natural language dialogue. This dialogue may be exchanged via various interface input /output (I/O) technologies, including but not limited to text, speech/voice/audio, and graphics/images modalities”, 0041; “The user interface for STOW may optionally be designed to include software plug-ins, for example to provide animation or voice for the Coach or to enable certain types of learning objects in a particular application”, 0121, 0500, 0755; “customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences in a variety of contexts”, abstract; 0015, 0184, 0505).
Hayes-Roth fails to particularly call for 
determine a context of the spoken natural language input based on at least prior spoken natural language inputs from the user, representing a conversation about the at least one of the topic of interest to the user and the query;
	select information from the at least one response in a context-sensitive manner; and 
formulate a response from the selected information as a contextually-appropriate interactive natural language output, selectively dependent on the determined context; and
at least one output port configured to present the natural language output, for audibly conveying the contextually-appropriate interactive natural language output to the user.
Horvitz teaches determine a context of the spoken natural language input (“The system includes a natural language processor that parses queries into observable linguistic features and embedded semantic components that can be employed to retrieve the conditional probabilities from the inference model”, abstract) based on at least prior spoken natural language inputs from the user, representing a conversation about the at least one of the topic of interest to the user and the query (“during a learning phase, queries, drawn from a log of interactions of users with a server, are processed by a natural language processor (NLP) system. The NLP system decomposes and parses queries into a set of linguistic distinctions including, but not limited to, distinctions as parts of speech, logical forms, etc. The distinctions are considered together with the high-level informational goals obtained from human taggers in the process of building predictive models”, 0009);
	select information from the at least one response in a context-sensitive manner (“the number, type and location of noun natural language processor 116 may be employed to access one or more decision trees in the inference model 160 to predict informational goals. Such high level informational goals can include, but are not limited to, information need, information coverage(s) desired by the user, information coverage that an expert would provide, the inferred age of the user, the topic of the query and the focus of the query. ”, 0039-0041; “The system 100 can also include a learning system 150 that accepts as inputs selected data and/or selected queries from an input query log 140 (hereinafter the query log) to produce the inference model 160. Queries from the query log 140 may be passed to the learning system via the natural language processor 116. The natural language processor 116 can parse queries from the query log 140 into parts that can be employed in learning to predict informational goals. The parts may also be referred to as "observable linguistic features".”, 0044); and 
formulate a response from the selected information as a contextually-appropriate interactive natural language output, selectively dependent on the determined context (“The results of analyzing such high-level informational goals (e.g., inferring age of user) can thus be employed to facilitate more intelligently and thus more precisely and/or accurately retrieving information via, for example, guided search and  -search filtering and/or composition of new text from one or more other text sources. By way of illustration, and not limitation, if the age of a user is inferred as being under thirteen, then a first set of resources may be searched and/or a first post -search filter may be employed.”, 0040); and
at least one output port configured to present the natural language output, for audibly conveying the contextually-appropriate interactive natural language output to the user (“The results of analyzing such high-level informational goals (e.g., inferring age of user) can thus be employed to facilitate more intelligently and thus more precisely and/or accurately retrieving information via, for example, guided search and retrieval, post-search filtering and/or composition of new text from one or more other text sources. By way of illustration, and not limitation, if the age of a user is inferred as being under thirteen, then a first set of resources may be searched and/or a first post-search filter may be employed. For example, an encyclopedia designed for children may be searched and an eight letter post-search word size filter may be employed. By way of further illustration, if the age of a user is inferred as being between thirty and forty, then a second set of resources (e.g., regular adult encyclopedia) may be searched and a second post-search filter (e.g., word sizes up to fourteen letters) may be employed”, 0040; “the inference engine 112 may adapt processes filtering processes to provide a closer fit between returned information and desired coverage.”, 0047; “In addition to the monitor, a computer typically includes other peripheral output devices (not shown), such as speakers,”, 0090).
It would have been obvious to combine the references at time of filing because they are in the same field of endeavor and outputting contextually-appropriate interactive allows for better ranking of the generated search results in an age appropriate way.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8, 10, 13-15, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Hayes-Roth (US 20030028498), Horvitz  and Tran in view of Rapaport (US 2010/0205541).

8. The user interface of claim 1, wherein the database comprises a remote social networking service (“an animated character might assist a bank customer in completing an electronic transaction at an ATM, help a shopper to purchase toys and books, etc., at a web site, or train a new manager on skills for delivering effective employee feedback. In the present application, the term "user" generally refers to a broad class of consumers, students, employees, business customers, business partners, and any category of people who might have occasion to interact with a virtual character”, 0006;).
	However, Hayes-Roth fails to particularly call for the groups of students, employees, or shoppers to be social networks.
Rapaport teaches social networking (“invention relates generally to real time social networks and to production of on-topic search results including that of automatically producing matches between currently online people for instant engagement in real time with one another in forums such as chat rooms”. 0013, 0020, 0170).	It would have been obvious to combine the references at time of filing because they are in the same field of endeavor and employee/student groups/networks are essentially social networks.  By adding networks more clearly defined as social 

10. The user interface device of claim 1, wherein said at least one processor is “configured to” capture spatial information about the user from at least one of an acoustic data input and an image data input (e.g., cameras in PDAs/phones or 0014-0015, 0017, 0027, 0040-0041, 0505, 0785; 
“customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences in a variety of contexts”, abstract; (“phones and personal digital assistant PDA)”, 0006, 0015, 0184
“customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences in a variety of contexts. Each customizable expert agent is preferably a computer-controlled improvisational character having distinct personality, moods, and other life-like qualities”, 0505; 
0018, 0022; “interface for STOW may optionally be designed to include software plug-ins, for example to provide animation or voice for the Coach”, 0121; “voice software permitting the Learner to input natural language dialogue”, 0505; “Substituting PDA, voice, vision, TV, robots, etc.”, 0755).
Rapaport teaches capture spatial information about the user (“one or more of a user's current area of focus (CFi), current mood (Cm) and current voting intent (CVi) are automatically inferred at least from biometric data obtained in real time from the local user, but could additionally be inferred from other information combined with the biometric data such as time of day and surrounding environment (e.g., type of background music, its volume, its beat, etc.). The utilized biometric data may be obtained from visual scanning of the user's face (e.g., detecting grimaces, eyebrow lifts, or other facial expressions)”, 0024). 
It is obvious to combine the references at time of filing because they are in the same field of endeavor and the combined invention can be used for capturing user’s gestures or expressions.

13. The user interface device of claim 1, wherein said at least one processor is further configured to receive an audio stream from the communication network representing at least one of music and a talk show, and to present said at least one of music and a talk show through the audio output port controlled according to the natural language input received through the input port (“The ICA is an artificial intelligence engine driving individualized and dynamic feedback with synchronized video and graphics used to simulate real-world environment and interactions. This feedback is received and displayed through the Visual Basic Architecture without the use of a humanized customizable expert agent”, 0012;
0014-0015, 0017, 0027, 0040-0041, 0505, 0785; “customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences in a variety of contexts”, abstract; (“phones and personal digital assistant PDA)”, 0006; 0018, 0022; “interface for STOW may optionally be designed to include software plug-ins, for example to provide animation or voice for the Coach”, 0121; “voice software permitting the Learner to input natural language dialogue”, 0505; “Substituting alternative platforms, channels, or media to enable interaction between an Agent and a user, for example: phone, PDA, voice, vision, TV, robots, etc.”, 0755).
Rapaport teaches at least one of music and talk show (“In other words, the present disclosure contemplates situations where two or more separated users are watching a same live broadcast of a television show (analog or digital), or are almost concurrently watching a same YouTube.TM. or other online video stream, or are video conferences and the like”, 0026; “one or more of a user's current area of focus (CFi), current mood (Cm) and current voting intent (CVi) are automatically inferred at least from biometric data obtained in real time from the local user, but could additionally be inferred from other information combined with the biometric data such as time of day and surrounding environment (e.g., type of background music, its volume, its beat, etc.). The utilized biometric data may be obtained from visual scanning of the user's face (e.g., detecting grimaces, eyebrow lifts, or other facial expressions)”, 0038).
search engine, search for answers and help using on-site frequently asked questions (FAQ) listings, 0007, 0017, 0042). 

14. The user interface device of claim 1, further comprising at least one camera, wherein a first portion (not further defined, reads on separate lines of code, does not specify different physical parts of a processor) said at least one processor is further configured to control acquisition of at least one image through said at least one camera and to communicate the at least image through the communication port to a second portion of the at least one processor (e.g., cameras in PDAs/phones or “The customizable expert agents of the present invention, each with its distinctive personality, mood, manner of interaction, and other life-like qualities, such as normal variability, idiosyncrasies, and irregularities in behavior, also can offer humanized interactions”, 0005; 
“customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences in a variety of contexts. Each customizable expert agent is 
“an animated character might assist a bank customer in completing an electronic transaction at an ATM, help a shopper to purchase toys and books, etc., at a web site, or train a new manager on skills for delivering effective employee feedback. In the present application, the term "user" generally refers to a broad class of consumers, students, employees, business customers, business partners, and any category of people who might have occasion to interact with a virtual character”, 0006; “primary object of the present invention is to provide a human-like computer-based customizable expert agent. The customizable expert agent proactively interacts with, coaches, and otherwise assists human users/customers/learners much like human expert agents.”, 0014; 
Rapaport: “one or more of a user's current area of focus (CFi), current mood (Cm) and current voting intent (CVi) are automatically inferred at least from biometric data obtained in real time from the local user, but could additionally be inferred from other information combined with the biometric data such as time of day and surrounding environment (e.g., type of background music, its volume, its beat, etc.). The utilized biometric data may be obtained from visual scanning of the .
15. The user interface device of claim 1, wherein contextually appropriate interactive the natural language output is generated by a stacked neural network (0014-0015, 0017, 0027, 0040-0041, 0505, 0785; “customizable expert agent combines natural language conversation, animated gestures, general expertise, and subject expertise to create enjoyable and effective online experiences in a variety of contexts”, abstract; (“phones and personal digital assistant PDA)”, 0006; 0018, 0022; “interface for STOW may optionally be designed to include software plug-ins, for example to provide animation or voice for the Coach”, 0121; “voice software permitting the Learner to input natural language dialogue”, 0505; “Substituting alternative platforms, channels, or media to enable interaction between an Agent and a user, for example: phone, PDA, voice, vision, TV, robots, etc.”, 0755).
	However, Hayes-Roth fails to particularly call for using neural network with layers/stacked neural networks.
Rapaport teaches using neural network with layers/stacked neural networks. “a neural network adaptive model or the like includes trend and erratic departure detectors and is used for determining best guess correlations between locally detected indicia of user focus and/or emotion with otherwise indicated neural network adaptive models and/or statistical models are used to adaptively alter knowledge base rule sets for individual users where the knowledge base rule sets dictate how various pieces of information will be combined and processed.”, 0067).
	It is obvious to combine the references at time of filing because they are in the same field of endeavor and the examiner takes official notice that neural networks comprising e.g., an input, hidden and output layer can be referred to as stacked neural networks.  Using them can assist in performing search queries.

20. The user interface device of claim 1, wherein the database in an Internet search engine, and the selected information comprises an advertisement (e.g., cameras in PDAs/phones or (“The customizable expert agent can operate over a local or global computer network, over a wireless network, or locally on a computer or a computer-enabled device. It has application-
“phones and personal digital assistant PDA)”, 0006; 0018, 0022; “interface for STOW may optionally be designed to include software plug-ins, for example to provide animation or voice for the Coach”, 0121; “voice software permitting the Learner to input natural language dialogue”, 0505; “Substituting alternative platforms, channels, or media to enable interaction between an Agent and a user, for example: phone, PDA, voice, vision, TV, robots, etc.”, 0755; Horvitz: “When used in a WAN networking environment, the computer 1112 typically includes a modem 1168, or is connected to a communications”, 0092).
The combination of Hayes and Horvitz fails to particularly advertisments.
Rapaport teaches “the targeted advertisement server 151c may control the filters used in pull requests 207a that are sent by the cloud 150 to different ones of the users. Accordingly, the targeted advertisement server 151c may control the rate at which different kinds of users that are of interest to the advertisement sponsors are invited to different chat rooms, perhaps inviting users who are considered to be premium potential customers to premium chat rooms while sending other advertisement sponsors”, 0150.
	It is obvious to combine the references at time of filing because they are in the same field of endeavor because searching for answers to questions commonly results in a server providing advertisements as one form of result.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/DAVID R VINCENT/Primary Examiner, Art Unit 2123